DETAILED ACTION
This action is in response to applicant's amendment filed 07/13/22.
The examiner acknowledges the amendments to the claims.
Claims 1-2 and 6-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, line 7 reads “a least” should read --at least--.
Claim 6, line 2 reads “dimension” and should read as --dimensioned--Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 1 recites “the chamber having a length” and “the housing comprises one or more elongate ribs extending longitudinally along the length of the chamber”.  However, the present specification does not adequately support that one or more elongate ribs extends longitudinally along the length of the chamber, but rather only shows and describes the ribs extending along at least a portion of the length of the chamber.  A number of longitudinally extending ribs 38 is shown in Figures 6-7, 21, 23, 25, 27, and 28 of the present invention in only a portion of the chamber 14 length (see transverse cross-section in Figures 21, 23, 25, 27, and 28) or outside of the chamber in dispensing tip 18 (in Figures 6-7), rather than along the length of the chamber 14.  None of the figures shows a side view of a length of the chamber having longitudinally extending ribs extending along said length of the chamber, for instance.  Paragraphs [0070] and [0079] of the present invention publication discuss providing longitudinally extending ribs 38 on the inner wall of chamber 14 in order to generally stabilize the cartridge 20 within the chamber, and do not describe to what extent the ribs are formed on the inner wall of the length of the chamber.  Claims 2 and 6-20 are rejected due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the cantilever arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 8 will be read as --The liquid dispenser of claim 7--  rather than the liquid dispenser of claim 6, since claim 7 recites “a cantilever arm” in line 2.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6-20 have been considered but are moot in view of the new grounds of rejection set forth below.  The examiner no longer relies upon Greter (U.S. Pub. No. 2012/0055580) for teaching elongate ribs, but rather relies upon Tufts (U.S. Pat. No. 6,536,975) that teaches longitudinally extending ribs 40 (see sideview of device in Figure 2) extending along a length of a chamber 22 of housing 12 (see annotated Figures 2, 2a below) to support an ampoule 14 and prevent movement of shards of the ampoule through the tip (see col. 5, lines 1-13).
Applicant’s argues that Kirk teaches away from modifying the housing to have elongate ribs extending longitudinally along the length of the chamber since ribs would cause a significant gap between ampoule 84 and the inner wall of applicator body 82 preventing capillary force from retaining second liquid component 88 in position.  Although insignificant, a gap is shown in Figure 8 of Kirk between the outer wall of the ampoule 84 and the inner wall of the applicator body 82 where ribs would be positioned (see annotated Figure 8 below).  One of ordinary skill in the art would understand using appropriately sized ribs in Kirk to stabilize the ampoule within the chamber, without preventing the necessary capillary force from retaining the second liquid component 88 in position.  Therefore, it would have been obvious to a skilled artisan to modify Kirk with the ribs of Tufts to further limit lateral movement of the ampoule within the chamber.



    PNG
    media_image1.png
    360
    850
    media_image1.png
    Greyscale

FIGURES 7-8 of Kirk

    PNG
    media_image2.png
    545
    627
    media_image2.png
    Greyscale


FIGURES 2-2a of Tufts

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-10, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk, III et al., hereinafter “Kirk” (U.S. Pub. No. 2013/0004230), previously of record, in view of Boone et al., hereinafter “Boone” (U.S. Pub. No. 2006/0049203), previously of record, and Tufts (U.S. Pat. No. 6,536,975).
Regarding claims 1 and 6, Kirk discloses a liquid dispenser 80 (see Figures 6-10) comprising:
a housing 82 (see Figures 6-8 and paragraph [0045]) defining a chamber (see boxed portion in annotated Figure 7 above) for receiving a cylindrical ampoule 84 of a liquid 86 to be dispensed, the chamber having a length and a width, the ampoule having a longitudinal axis and a circular cross section transverse to the longitudinal axis (Id.; it is noted that “for receiving a cylindrical ampoule of a liquid to be dispensed, the ampoule having a longitudinal axis and a circular cross section transverse to the longitudinal axis” constitutes functional claim language, wherein “a cylindrical ampoule” is not positively recited), the housing further defining an outlet 82b to enable the liquid to be dispensed from the chamber;
an actuator 90 (see Figures 9-10 and paragraph [0048]) displaceable relative to the housing;
a section of the housing being adapted to permit a least a section of the actuator to be displaced into the chamber to apply a force to the ampoule (Id.; it is noted that “displaced into” is interpreted as being moved and resulting in physical contact, and when pressed toward one another the opposing handle elements 96 act upon the exterior wall of the applicator body 82 and the ampoule 84); and
the chamber (lumen of housing 82) has a cross sectional area greater than a cross sectional area of the ampoule 84 (see Figure 8) and dimensioned to allow deformation of the ampoule when the force is applied (see paragraphs [0046] and [0052]; movement is allowed laterally within the chamber for the ampoule when pressed, wherein the ampoule is made of deformable materials), where the chamber has an open and uninterrupted elliptical cross sectional area transverse to the longitudinal axis of the ampoule and coextensive with the circular cross sectional area of the ampoule (see Figure 8 and paragraph [0029]; the applicator housing 82, having an open and uninterrupted transverse cross-section area coextensive with the circular cross-sectional area of the ampoule 84, can have an elliptical cross-sectional shape).

Kirk further discloses the actuator comprising an abutment (see Figure 9 and paragraph [0048]; the handle elements 96 have an abutment or surface that contacts the housing 82), however does not disclose a window in the housing adapted to permit at least a section of the actuator to be displaced through the housing into the chamber to apply a force to the ampoule, and wherein the actuator comprises an abutment shaped and dimensioned to pass through the window.
In the same field of art, namely liquid dispensers, Boone teaches a section of housing 110 (see Figure 2 and paragraphs [0062]-[0063]) permitting access to a chamber of the housing is defined by a window in the housing (opening of 114/116 allowing 122), wherein an actuator 120 comprises an abutment 122 shaped and dimensioned to pass through the window (opening of 114/116 allowing 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kirk as claimed, as taught by Boone, in order to allow easier operation for the user when applying pressure to the actuator (see Boone; paragraphs [0008], [0011], [0063]).
Furthermore, Kirk does not disclose the housing comprising one or more elongate ribs extending longitudinally along the length of the chamber.
In the same field of art, namely liquid dispensers, in Figures 1-2a and col. 5, lines 1-13, Tufts teaches a housing 12 defining a chamber 22 comprising elongate ribs 40 extending longitudinally along the length of the chamber (see annotated Figure 2 above) supporting an ampoule 14 within the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirk with elongate ribs as claimed, as taught by Tufts, in order to stabilize and further limit lateral movement of the ampoule within the chamber (Id.).
	Regarding claim 2, Kirk discloses a shape of the cross section of the chamber/lumen of housing 82 is different from a shape of the cross section of the ampoule 84 (see paragraph [0029]; the liquid dispenser, and therefore the cross-section of the lumen/chamber of the liquid dispenser, can have a different cross-sectional shape than the circular shape seen in Figures 6, 8, such as an elliptical cross-section, and therefore would be different from the circular cross-section of the ampoule).
	Regarding claim 7, Kirk discloses the actuator comprises a cantilever arm projecting from the housing (see Figure 9 of Kirk showing cantilever arms 96 projecting from housing 82).
	Regarding claim 8, Kirk discloses the abutment is located at or adjacent to a free end of the cantilever arm (Merriam-Webster defines adjacent as “near” or “not distant” which the abutment [the handle element 96 has an abutment or surface that contacts the housing 82] is not distant from the free end of cantilever arm 96 in Figure 9 of Kirk).
Regarding claim 9, Kirk discloses the actuator 90 is reversibly displaceable relative to the housing (see paragraph [0048]; the handle elements 96 can be pressed towards one another, and subsequently can be released or moved away from the housing, and also the handle body 99 can be displaced relative to housing 82 when disassembled).
Regarding claim 10, Kirk discloses the actuator 90 is hingedly mounted to the housing (see Figure 9 and paragraph [0048]; since the handle elements 96 can be pressed towards one another, they are hinged relative to handle body 99, and therefore hinged relative to housing 82 upon which the body 99 is mounted).
Regarding claim 13, Kirk discloses the outlet 82b comprises a nozzle 94 (see Figures 6-7) in fluid communication with the chamber (96 in Figure 7 is in fluid communication with lumen of housing 80; see paragraph [0045]).
Regarding claim 15, Kirk discloses the housing 82 comprises a substantially cylindrical hollow body (see Figure 6).
Regarding claim 16, Kirk discloses the housing 82 is rigid (see paragraph [0051]).
Regarding claim 17, Kirk discloses the ampoule 84 of a liquid 86 is shaped and dimensioned to be received in the chamber/lumen of housing 80 (see Figures 7-8).
Regarding claims 18-19, Kirk and Tufts disclose the claimed device, as discussed above, except for a cartridge in which the ampoule is retained, the cartridge being shaped and dimensioned to be received in the chamber, wherein the cartridge has a circular cross section.
	In the same field of art, namely liquid dispensers, Boone teaches a cartridge 160 (see Figures 2-3 and paragraph [0069]) in which an ampoule 150 is retained, the cartridge being shaped and dimensioned to be received in a chamber 130, wherein the cartridge has a circular cross section (Id.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cartridge as claimed, as taught by Boone, to Kirk and Tufts since the cartridge defines a mixing chamber to allow for the addition of a second material in the ampoule before dispensing (see Boone; paragraphs [0026], [0071]-[0072]). 
Regarding claim 20, Kirk discloses the ampoule 84 comprises a breachable wall (see paragraph [0052]).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (U.S. Pub. No. 2013/0004230) in view of Boone (U.S. Pub. No. 2006/0049203) and Tufts (U.S. Pat. No. 6,536,975), as applied to claims 7 and 13 above, and further in view of Stenton (U.S. Pub. No. 2004/0254561), previously of record.
	Regarding claims 11-12, Kirk, Boone, and Tufts disclose the claimed device, as discussed above, except for the actuator being biased away from the housing, wherein at least a portion of the actuator is formed from a resiliently deformable material.
	In the same field of art, namely liquid dispensers, Stenton teaches (see Figure 2 and paragraph [0023]) a liquid dispenser device having an actuator 224a connected to housing 102 via a living hinge wherein the actuator is biased away from the housing (Id.; “[the actuators] engage the operator's fingers to receive therefrom inwardly-directed pressure-that is, pressure in the direction of the applicator), and Figure 2 shows the ampoule 212a as well as the flexible connective bridge bias the actuator 224a radially away from the center of the housing; therefore the operator must overcome the bias of the starting position of the flexible connective bridge and structural integrity of the ampoule in order to move to the actuator radially inward to actuate the system).  As to Claim 12, a portion of the actuator 224a is formed from a resiliently deformable material (see paragraph [0023]: “the attachment is preferably by way a flexible connective bridge” allowing it to be deformed to actuate the mechanism and break the ampoule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Kirk, Boone, and Tufts such that the actuator is biased away from the housing, wherein at least a portion of the actuator is formed from a resiliently deformable material, as taught by Stenton, since doing so would be substitution of one known actuator element for another, which would have yielded predictable results, namely to allow an user to press the actuator against the liquid dispenser housing in order to deform the ampoule.  See MPEP 2143. 
	Regarding claim 14, Kirk, Boone, and Tufts teach the nozzle is releasably retained on the housing in order to permit access to the chamber (see Figures 6-7 of Kirk; nozzle 94 is releasably retained on the housing 82 to permit access to the chamber/lumen of housing 82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771